DETAILED ACTION
	Claims 1, 5-8, 15, 16, 19, 20, 22-26, 28, 29, and 31-34 are pending. Claims 2-4, 9-14, 17, 18, 21, 27, and 30 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  Claim 1, regarding R1 and R2, recites “up to 9 C atoms”. However, “up to” includes 0 which is unclear. Claim 24, regarding L, recites “branched alkyl…alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms”. However, a branched alkyl must have at least 3 carbons and alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy and/or alkoxycarbonyloxy must have at least 2 carbons. Claim 24, regarding Rx, recites “branched or cyclic alkyl having 1 to 25 C atoms”. However both of these groups must have at least 3 carbons. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 15, 16, 19, 20, 22-26, 28, 29, and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Czanta et al. (WO2010089092). U.S. 2012/0032112 is being used as the English Translation of WO2010089092.
Czanta et al. teaches a dielectrically positive liquid crystal composition comprising compounds of formulas I to VIII [0244]. Czanta et al. also teaches the liquid crystal composition comprises very preferably in each case one or more compounds [lacuna] formulae IV-1, IV-4, IV-5 and IV-6 [0206] wherein formula IV-4 is the following:

    PNG
    media_image1.png
    78
    393
    media_image1.png
    Greyscale
[0206] wherein R41 denotes alkenyl and R42 denotes alkyl or alkoxy [0206]. When R41 is an alkenyl having 3 carbon atoms, i.e. 1-propenyl, and R42 is an alkoxy having 1 carbon atom it is equivalent to formula I1-3 of instant claims 1, 31, and 34. When R41 is an alkenyl having 3 carbon atoms, i.e. 1-propenyl, and R42 is an alkyl having 2 carbon atoms such as compound CP-1 V-2 [0209] it is equivalent to formula I2-2 of instant claims 1, 32, and 34. When R41 is an alkenyl having 4 carbon atoms, i.e. 3-butenyl, and R42 is an alkyl having 1 carbon atom claims 1, 33, and 34. 
Although Czanta et al. does not teach a specific example of the above compounds it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a compound based on the substitution of groups considered equally suitable for the sought invention. MPEP 2144.06(II). In the instant case, Czanta et al. teaches equivalent alkenyl groups for the left terminal group R41 and equivalent alkyl and alkoxy groups for the right terminal group R42 [0206]. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain a liquid crystal composition comprising at least two compounds of formulae I1-3, I2-2, and/or I2-3 through routine experimentation with a reasonable expectation of success. Czanta et al. also teaches the above compound formula IV (Applicant’s I1-3, I2-2, and I2-3) is present in a concentration of 15% to 55% of the mixture as a whole [0270] which overlaps the claimed range of 1-25% by weight (claim 15). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Czanta et al. further teaches a specific example of formula II is the following especially preferred formula II-2a-1 [0187]:

    PNG
    media_image2.png
    149
    443
    media_image2.png
    Greyscale
[0187] wherein R2 is an alkyl or alkenyl having 2 to 12 C atoms [0012] such as ethyl or propyl [0065] or 1-propenyl [0067] and X2 is F [0027]. When R2 is a 1-propenyl it is equivalent to (c) formula XI of instant claims 1 and 29 when R0 is a C3 straight-chain alkenyl (i.e. CH3CH=CH), ring A is 
    PNG
    media_image3.png
    61
    94
    media_image3.png
    Greyscale
, Y1 and Y2 are F, Y3 and Y4 are H, and X0 is F. When R2 is ethyl or propyl it is equivalent to compounds APUQU-2-F and APUQU-3-F respectively in instant claim 28. Although Czanta et al. does not teach a specific example of the above compounds together in a composition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition because Czanta et al. teaches at least one compound of formulas I to VIII are added to the composition [0244] preferably formula IV-4 [0206] more preferably compounds CP-2V-1 and CP-1V-2 [0209] and preferably formula II-2a-1 [0187]. Furthermore, Czanta et al. teaches there is a considerable demand for liquid-crystalline media having suitable properties for practical applications, such as a broad nematic phase range, suitable optical anisotropy (Δn) corresponding to the display type used, a high Δε and especially low viscosities for particularly short response times [0019]. Therefore, one of ordinary skill in the art would be motivated to make additional liquid-crystalline media comprising other embodiments of formula IV-4, i.e. CP-1V-2, CP-V2-1, and when R41 is 1-propenyl and R42 is methoxy, than those used in Example 5 [0317], through routine experimentation in order to achieve optimally desired properties. The above is a claim 20).
With regard to claims 5, 6, and 28, Czanta et al. teaches formula IV-1 is the following:

    PNG
    media_image4.png
    94
    419
    media_image4.png
    Greyscale
[0206] wherein R41 is an alkenyl and R42 is an alkyl [0037] such as CC-3-V [0208] which is equivalent to formula II of instant claim 5, specifically formula IIa of instant claim 6, more specifically formula CC-3-V of instant claim 28. 
With regard to claims 7 and 8, Czanta et al. teaches a specific example of formula III is formula III-2f-4 which is the following:

    PNG
    media_image5.png
    148
    410
    media_image5.png
    Greyscale
[0198] wherein R3 is an alkyl having 1 to 7 C atoms [0030] which is equivalent to formula V of instant claim 7, specifically formula Va of instant claim 8 when R0 is an alkyl having 1 to 7 C atoms and X0 is F. 
With regard to claim 23, Czanta et al. teaches another specific example of formula III is formula III-2d-1 which is the following:

    PNG
    media_image6.png
    162
    414
    media_image6.png
    Greyscale
[0197] wherein R3 is an alkyl having 1 to 7 C atoms [0030] which is equivalent to formula D1 of instant claim 23 when R0 is an alkyl having 1 to 7 C atoms, Y1 and Y2 are F, and X0 is F. 
With regard to claim 26, Czanta et al. teaches the liquid crystal composition comprises additional compounds used as stabilizers [0295] such as the following:

    PNG
    media_image7.png
    137
    299
    media_image7.png
    Greyscale
[0295] which is equivalent to the first compound in the left column shown in instant claim 26. 
With regard to claims 24 and 25, Czanta et al. teaches the liquid crystal composition comprises the following reactive mesogen compound:

    PNG
    media_image8.png
    135
    540
    media_image8.png
    Greyscale
[0299] which is equivalent to formula M of instant claim 24, specifically formula RM-1 of instant claim 25.
With regard to claims 19 and 22, Czanta et al. teaches the above liquid crystal composition is used in PS-IPS or PS-FFS type display [0051].
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. Applicant argues regarding the 103(a) rejection over Czanta, the .
The Examiner respectfully disagrees. It is clear from Czanta’s Table D that the left terminal groups denoted “-Vn-” and “-nV-” in Table C have a “-“ on the left side because it is based on the compounds full acronym which is written in the order of: core group-left terminal-right terminal. This is what allows for the two “-“ attached to the variables and not an indication of two connecting groups. Specifically, see CCP-Vn-m and CCP-nV-m in Table D:
 
    PNG
    media_image9.png
    148
    351
    media_image9.png
    Greyscale
 [p 37]. Therefore, one of ordinary skill in the art would easily determine that preferred embodiments CP-1V-2 and CP-V2-1 recited in [0209] are acronyms for compounds corresponding to formulae I2-2 and I2-3 respectively of the instant claims. The Examiner would also like to note that on page 9 of the declaration filed April 29, 2020, it is understood that “-1V-“ corresponds to CH3-CH=CH-. Furthermore, the fact that Czanta lists a third preferred compound representative of formula IV-4, does not negate the other preferred teachings which are equivalent to that of the instant claims. “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In the instant case, the prior art is not required to teach a specific example of every preferred embodiment within the disclosure. This is even supported by Czanta which teaches “the following examples explain the present invention without restricting it in any way” [0305]. Czanta further teaches there is a considerable demand for liquid-crystalline media having suitable properties for practical applications, such as a broad nematic phase range, suitable optical anisotropy (Δn) corresponding to the display type used, a high Δε and especially low viscosities for particularly short response times [0019]. Therefore, one of ordinary skill in the art would be motivated to make additional liquid-crystalline media comprising other embodiments of formula IV-4 such as CP-1V-2, CP-V2-1, and when R41 is 1-propenyl and R42 is methoxy, through routine experimentation in order to achieve optimally desired properties. It should also be noted that the rejection does not recite a modification to a compound requiring an additional ethylene linkage. The rejection notes that Czanta teaches specific embodiments of general formula IV-4 which are equivalent to Applicant’s formulas I2-2 and I2-3 [0209] without any modifications necessary. The modification of the prior art is based on the selection of several compounds recited throughout the disclosure of Czanta which would have been obvious to one of ordinary skill in the art according to the overall teachings and routine experimentation to achieve the desired liquid crystalline properties disclosed therein.
Applicant also argues what is truly being proposed by the rejection in the Office Action is not the recitation of In re Kerkhoven. Instead, the rejection supposes that it would be obvious to combine two carefully constructed compositions which are made up of discreet host base mixtures without regard to what would happen when two host Hodosh v. Block Drug, Stratoflex v. Aeroquip Corp, Graham v. Deere, KSR, and Procter & Gamble v. Teva Pharm for support. The lack of reasonable expectation of success for modifying Czanta is supported in the declaration filed April 29, 2020. In particular, the declaration stresses how the apparent motivation in Petrzilka would not have been accepted in the art at the time of filing.
The Examiner respectfully disagrees. While the language of In re Kerkhoven refers to the combination of separate compositions, the rejection relies on In re Kerkhoven as a general teaching to combine like things in a like manner to support the obviousness for combining two similar compounds. Thus, the expectation of success is based on structural similarity and the predictability of similar results/properties. The Examiner would also like to note that the previous and current rejections rely solely on Czanta, not Petrzilka.
Applicant further argues the declaration shows in the first part of table 2 that “CP-1V-2” clearly is superior to all the other four compounds shown. The results run counter to the argument in the Office Action which presupposed that generally “shorter” molecules are expected to show a smaller rotational viscosity than “longer” ones. The various comparative data clearly show that the simple conclusion in the Office Action respecting Czanta, that it would be obvious to produce the unexemplified alkenyl wing 
The Examiner would like to note that Applicant’s remarks regarding the declaration were previously addressed in the Final Office Action mailed April 2, 2019 regarding Petrzilka. The Non-Final Office Action mailed August 10, 2020 pertains to different prior art used in the rejection and is also recited above. Therefore, the data relied on from the declaration is not considered to be the closest prior art. Additionally, the data based on Czanta is misguided. Specifically, the declaration recites compound CP-2V-1 of Czanta for comparison. While the Examiner does acknowledge that the compound is recited as preferred in Czanta, that same sentence provides equal preferential treatment to compounds CP-1V-2 and CP-V2-1 [0209] which are Applicant’s claimed formulae I2-2 and I2-3 respectively. Thus, one of ordinary skill in the art would be equally as motivated to choose any one of the preferred compounds and not just the one that happens to lie outside Applicant’s claimed scope. Additionally, the instant claims recite open claim language “comprising”. Therefore, additional compounds may be included such as Czanta’s compound CP-2V-1 together with CP-1V-2 and CP-V2-1. The Examiner would also like to note that the declaration is also not commensurate in 

    PNG
    media_image10.png
    275
    229
    media_image10.png
    Greyscale
 [p 13] as evidenced by Jones (Liquid Crystal Displays). However, instant claim 1 is directed to a liquid-crystalline medium comprising one or more compounds of formulae I1-3, I2-2, and/or I2-3 AND one or more compounds of groups (a) to (f), none of which are those in the host mixture ZLI-4792. Therefore, the declaration is not persuasive over the previous and current rejection of the instant claims over Czanta.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722